Title: To Alexander Hamilton from Staats Morris, 22 February 1799
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Fort McHenry Feby. 22d 1799—
          
          I have had the honor of receiving a letter from you of the 15th Inst. directed to the commanding officer of Baltimore and its dependencies.
          I am happy to learn that the post and the Troops under my command have been placed under your superintendance. The communication you have ordered, shall be made with as little delay, and in as full and particular a manner as I possibly can, and I shall at all times feel pride in a strict and punctual obedience to your orders, and of keeping you regularly advised of all occurrences material to my command.
          I can not omit this opportunity of informing you Sir, that I have been at considerable expence in removing to, and fixing my family at this Garrison, and of requesting that I may not be removed from it—But if the public service requires that I should, in that case, I could wish to have sufficient previous notice, to enable me make such disposition of my effects as to prevent a sacrifice of them.
          With the highest respect I have the honor to be Sir your Obedt. Servt.
          
            Staats Morris
            Captain Commdg
          
          Majr. Genl. A. Hamilton New York.
        